Citation Nr: 1438717	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO. 10-02 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected gastro-intestinal disability, to include gastroesophageal reflux disease (GERD), diverticulitis, Crohn's disease, and small bowel resection.


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a February 2010 correspondence, the Veteran withdrew her request for a hearing.  As such, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).


FINDINGS OF FACT

1. The most probative evidence reflects that the Veteran's GERD was not productive of symptoms including material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

2. The most probative evidence reflects that the Veteran's small intestine resection was not productive of definite or marked interference with absorption and nutrition manifested by impairment of health objectively supported by examination findings including definite weight loss.

CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for either service-connected gastroesophageal reflux disease (GERD), diverticulitis, Crohn's disease, or small bowel resection, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.114, Diagnostic Codes 7301, 7319, 7323, 7327, 7328, 7346 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in December 2005, January 2008, and May 2008 satisfied the duty to notify provisions with respect to the increased rating claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the service treatment records, the reports of VA examinations, along with VA treatment records, private treatment records, and lay evidence.

Additionally, the Veteran's claim was remanded in September 2011, in pertinent part, to obtain outstanding private treatment records as well as to schedule the Veteran for an appropriate VA examination to assess the nature and severity of her gastrointestinal problems.  The record contains the outstanding private medical records from the Medical Center of Arlington obtained in June 2012.  Additionally, a comprehensive VA examination was conducted in August 2012 in accordance with the remand directives.  The examination contains adequate and sufficient results and findings on which to properly rate the Veteran's gastrointestinal disabilities.  As such, the Board finds that the September 2011 remand directives were substantially complied with.  Stegall, 11 Vet. App. at 268.

VA also satisfied its duty to obtain a medical examination when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2006, August 2007, July 2008, and August 2012.  The examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes and discussed the presence of gastrointestinal symptoms and their functional impairment.  Moreover, neither the Veteran nor her representative has challenged the adequacy of the examinations.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Increased Ratings - General

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.  According to 38 C.F.R. § 4.114, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.114.

The Veteran is currently assigned a 30 percent disability rating for GERD under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7346.  She contends that her various service-connected gastrointestinal disabilities are more disabling than currently evaluated and has appealed for an increased rating. 

Under the applicable rating criteria, only Diagnostic Codes 7328 and 7346 provide for a disability rating in excess of 30 percent.  Specifically, the Veteran's Crohn's disease and diverticulitis are rated under Diagnostic Code 7319 for irritable colon syndrome.  Diagnostic Code 7319 has a maximum rating of 30 percent and therefore cannot afford the Veteran an increased evaluation.  Further, while the Veteran's diverticulitis could also be rated under peritoneal adhesions (Diagnostic Code 7301) or ulcerative colitis (Diagnostic Code 7323), the evidence does not reflect that she has experienced symptoms or manifestations of peritoneal adhesions or ulcerative colitis associated with her diverticulitis during the period on appeal.  Additionally, there is no X-ray evidence of any obstruction, frequent or prolonged episodes of colic distension, ruptured appendix, perforated ulcer, or operation with drainage that would be required for a 50 percent evaluation under Diagnostic Code 7301.  As such, these Diagnostic Codes are not for application.

Additionally, the record reflects that the Veteran has scars associated with her service-connected GERD and small bowel resection.  However, the evidence does not indicate that the scars are painful, unstable, or in excess of 6 square inches and the Veteran has not claimed otherwise.  Therefore, the Board finds that the Veteran is not entitled to a separate compensable rating for scars under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

III. Increased Rating - Small intestine resection

Under Diagnostic Code 7328, which governs ratings for disabilities due to residuals from resection of the small intestine, a 40 percent disability rating is warranted for disability productive of definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss.  A 60 percent disability rating is assigned for disability manifested by marked interference with absorption and nutrition, manifested by severe impairment of health objectively supported by examination findings including material weight loss.  38 C.F.R. § 4.114, Diagnostic Code 7328.

The evidence reflects that the Veteran does not experience symptoms of a small bowel resection that more closely approximate a 40 percent disability rating or higher.  VA treatment records do not reflect any significant weight loss and are negative for any indication that the Veteran experiences difficulty with absorption and nutrition.  In fact, it appears that the Veteran has gained weight during the period on appeal as she weighed 264 pounds in October 2005 and 270 pounds in August 2012.
A March 2006 VA examination report reflects that the Veteran had moderate GERD symptoms and had gained 9 pounds over the past year.  The report did not indicate any problems with absorption and nutrition.  The Veteran underwent a second VA examination in August 2007, the report of which reflects that the Veteran weighed 275 pounds and had difficulty losing weight.  A July 2008 examination report indicates that the Veteran's state of nutrition was adequate with no evidence of significant weight loss noted in the past year or any evidence of malnutrition.  It is noted that the Veteran continued to have lower quadrant abdominal pain.  Additionally, the most recent August 2012 examination report also reflects that the Veteran did not experience any weight loss or malnutrition as a result of any intestinal condition.  The report did note that the Veteran experienced anemia and frequent diarrhea and abdominal distress.

Based on the evidence as described, the Veteran's small bowel resection did not manifest symptoms productive of a 40 percent disability rating, or higher, at any point during the period on appeal.  The medical evidence consistently reflects that at no time did the Veteran experience weight loss or malnutrition.  As such, a higher rating under Diagnostic Code 7328 is not warranted.

IV. Increased Rating - GERD

Under Diagnostic Code 7346 for hiatal hernia (inclusive of GERD), a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health.  The maximum 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

After review of the evidence, the Board does not find that the Veteran's GERD was productive of symptoms more closely approximating a 60 percent rating.  As described above, at no point did the Veteran experience material weight loss.  While it is notable that she consistently reported significant abdominal pain throughout the period and vomiting up to three times a month, the record is negative for an indication that the Veteran ever experienced hematemesis or melena.  Further, at the most recent August 2012 examination, the Veteran's symptoms were limited to pyrosis, reflux, anemia, nausea, and sleep disturbance.  Lastly, the August 2012 report indicates that the Veteran misses work due to abdominal pain.  It is also notable that on at least one occasion the Veteran's abdominal pain was severe enough to prompt a visit to the emergency room.  However, the record does not reflect that these symptoms, taken in combination, were productive of severe impairment of the Veteran's health.  The July 2008 VA examination report reflects that the Veteran was able to accomplish activities of daily living, although some household chores required the help of her husband.  Further, the March 2006 examination report reflects that the Veteran's GERD symptoms were moderate.  As described, the evidence does not support a finding that the Veteran's GERD symptoms more closely approximated a 60 percent rating during the period on appeal.  As such, an increased rating is not warranted.

V. Additional Considerations

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where the rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Vomiting, abdominal pain, regurgitation, anemia, diarrhea, and dysphagia are symptoms contemplated by the applicable rating codes.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, there is no evidence that the Veteran is unable to secure or follow a substantially gainful occupation due to her service-connected disabilities.  In fact, the Veteran withdrew her claim for entitlement to a TDIU in an April 2007 correspondence.  She has not since alleged that she is unemployable on account of her service-connected disabilities.  Thus, a TDIU is not reasonably raised by the record.



ORDER

Entitlement to a disability rating in excess of 30 percent for service-connected gastro-intestinal disability, to include gastroesophageal reflux disease (GERD), diverticulitis, Crohn's disease, and small bowel resection, is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


